DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS filed September 8, 2021 has been entered into the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2021 has been considered by the examiner.

Allowable Subject Matter
The following reasons for allowance are duplicated from the Notice of Allowance mailed on July 7, 2021.

Claims 1-2, 4, 8-15, and 31-38 are allowed.
With respect to claim 1, the prior art, either alone or in combination, fails to teach a protective textile sleeve comprising a second section formed in its entirety from at least one of elastic yarn and heat-shrinkable yarn, and wherein said at least one elastic yarn and heat-shrinkable yarn of said second section meanders back and forth between the opposite edges of 

Pithouse (US 4803103), cited in the previous office action, is considered the closest prior art of record. Pithouse teaches a recoverable article suitable for environmental protection of junctions in elongate substrates, such as splices in cables, particularly in telecommunications cables, or pipes or other supply lines (col. 1, lines 6-13). The invention of Pithouse resolves the problems that result from mismatching of size and shape of sleeve and substrate by providing zones of different recovery ratios across the surface of the sleeve (first and second sections) (col. 2, lines 38-46). The articles as a whole will therefore recover, on heating or other treatment, towards an original shape from which it was deformed, or towards a new shape governed by the recovered configuration of the fibers it contains, or towards a new configuration from which the article as a whole has not been previously deformed (col. 3, lines 1-7). The article will generally comprise a shrinkable (preferably heat shrinkable) sleeve (protective textile sleeve) comprising preferably polymeric fibers exhibiting the property of elastic or plastic memory (elastic yarn or heat-shrinkable yarn) (col. 3, lines 8-11). The sleeve may be made in tubular form or wrap-around form (a circumferentially continuous wall extending lengthwise along a longitudinal axis between opposite ends) (col. 6, lines 51-52).
In FIG. 1 a woven fabric is produced from a recoverable warp 1 and a non recoverable weft 2 (col. 15, lines 25-37; FIG. 1). The warp frame includes fibers of different recovery to produce the zones A and B (col. 15, lines 25-37; FIG. 1). The zone A has zero recovery (first section formed from non-elastic, non-heat shrinkable yarn), and the zone B (second section including at least one of elastic yarn and heat-shrinkable yarn) has increasing recovery from the 
As can be seen in FIGS. 1 and 3, the zone A (first section) has opposite edges that extend lengthwise between opposite ends and spans (X) degrees about the circumference, and the zones B/C (second section) extend lengthwise between said opposite ends and spans (360-X) degrees about the circumference (col. 15, lines 25-37 and 41-49; FIGS. 1 and 3). Additionally, since the warp 1 provides the recoverability in zone B (second section) (col. 15, lines 25-37; FIG, 1), the warp yarn 1 (elastic/heat-shrinkable yarn) must extend continuously as an uninterrupted yarn between opposite ends, as can be seen for example in FIG. 1.
Pithouse also contemplates the use of other treatments to cause different parts to become recoverable to different extents (col. 5, lines 51-61). Such treatment may include the insertion of fibers of higher or lower recovery than that of the fabric, among others including the use of different zones as discussed above, and two or more of the techniques discussed may be combined (col. 5, lines 47-61).
Pithouse is silent as to the recovery yarn (at least one elastic yarn and heat-shrinkable yarn) in zone B (second section) meandering in a serpentine fashion back and forth between opposite edges of zone A (first section) from one end to another.

Laurent (US 2014/0256202), cited in the previous office action, is relevant to the claimed invention. Laurent teaches self-wrapping textile sleeves that have closure mechanisms (paragraph [0003]). The sleeve 10 has a wall 11 formed of interlaced yarn, wherein the interlacing yarn is shown as being a woven construction (paragraph [0027]; FIG. 1). At least 14 may be fabricated of a heat-shapeable or heat settable organic polymeric material 14a, which enables the sleeve to have a self-curled closed tubular condition (paragraph [0029]). In addition to the self-wrapping closure system provided by the heat set yarns 14a, the sleeve 10 may be further provided with a supplemental lace closure system 20 (paragraph [0030]). The flexible lace 24 is routed in a simple crisscross, zig-zag figure-8 pattern (serpentine), and may comprise a single strand routed midway at one end of the sleeve 10, or may comprise pair of individual laces (paragraph [0030]). The lace 24 is held in place by loops 22 positioned at opposite edges 16,18 (paragraph [0030]). In an alternative embodiment a self-curling sleeve 10’ the loops 22’ are fabricated as an integral part of the sleeve 10’ (paragraphs [0031]-[0032]; FIGS. 1 and 4A). The laces 24 allow an installer to secure the sleeve 10 in a wrapped state about a wire harness (paragraph [0030]).
While Laurent teaches a yarn traveling in a serpentine fashion between opposite edges, its combination with Pithouse would not yield the instant invention. Pithouse teaches that the sleeve may be in tubular form or in wrap-around form (Pithouse; col. 6, lines 51-65). When looking at the wrap-around embodiment it may have been obvious to the ordinary artisan to use the lacing system of Laurent as the closure system. However, neither Pithouse nor Laurent teach the use of elastic or heat-shrinkable yarn as part of the lacing/closure system, as is claimed. With respect to the tubular embodiment, it would not have been obvious to the ordinary artisan to replace one of the continuous sections of recovery B or C of Pithouse with the lacing system of Laurent and then additionally use the yarns of Pithouse as the yarns in the lacing system. While both Pithouse and Laurent provide methods for tightening sleeves around a pipe or wire, the tightening of Pithouse is achieved through actuation of the heat-shrinkable/elastic yarns and the tightening of Laurent is achieved through manual tightening of the laces. The ordinary artisan would not have 

Baer (US 2006/0016507), cited in the previous office action, is considered relevant to the claimed invention. Baer teaches a self-curling sleeve for receiving and protecting elongated items which comprises a substrate woven from a plurality of monofilaments or a combination of monofilament and multifilament yarns (paragraph [0007]). Baer further teaches the strength and degree of curl can be augmented by appropriate choice of the monofilaments (paragraph [0034]). For example, to induce curl around the axis parallel to the warp direction, the warp monofilaments are chosen to have a larger diameter than the weft monofilaments (paragraph [0034]). The larger diameter monofilaments have greater bending stiffness, therefore the less stiff weft monofilaments bend more easily, forming the curl (paragraph [0034]). Monofilaments having a diameters between about 0.001 inches to about 0.020 inches (0.0254-0.508 mm) provide practical filaments for self-curling sleeves, and example weft filaments have diameters of about 0.008 inches (0.203 mm) or 0.006 inches (0.152 mm) (paragraph [0034]).
Baer does not cure the deficiencies of Pithouse and/or Laurent identified above.

Salzmann (US 2009/0081409), cited in the previous office action, is considered relevant to the claimed invention. Salzmann teaches a heat-shrinkable planar textile material comprising at least one heat shrinkable plastic yarn which is suitable for producing hollow channels (paragraph [0084]). The heat-shrinkable plastic yarn of Salzmann should have a tenacity of 10-120 cN/tex (1.13-13.56 g/d), especially 20-100 cN/tex (2.26-11.3 g/d), 
Salzmann does not cure the deficiencies of Pithouse and/or Laurent identified above.

Thomas (US 2014/0272218), cited in the previous office action, is considered relevant to the claimed invention. Thomas teaches a woven sleeve for routing and protecting elongate members from exposure to abrasion and other environmental conditions, such as contamination (paragraph [0005]). The sleeve has a flexible, abrasion resistant, circumferentially closed and continuous elongate wall extending lengthwise along a central axis between opposite ends (paragraph [0005]). Thomas further teaches the heat-shrinkable yarn is provided in part as a heat-shrinkable monofilament with a single low melt, heat-fusible yarn served helically about the monofilament (paragraph [0032]). The low melt, heat-fusible yarn enhances resistance to end-fray during a cutting operation by bonding the weft and warp yarns with one another (paragraph [0032]).
Thomas does not cure the deficiencies of Pithouse and/or Laurent identified above.

Thus there is not prior art, either alone or in combination, which renders obvious a protective textile sleeve comprising a second section formed in its entirety from at least one of elastic yarn and heat-shrinkable yarn, and wherein said at least one elastic yarn and heat-shrinkable yarn of said second section meanders back and forth between the opposite edges of the first section from one opposite end to the other, in combination with the remainder of claim 1.

Claims 2, 4, and 8-15 are allowed based on their dependency from claim 1 above.
Independent claim 31 claims a protective textile sleeve comprising a second section formed in its entirety from heat-shrinkable yarn, and wherein said heat-shrinkable yarn of said second section meanders in serpentine back and forth between the opposite edges of the first section from one opposite end to the other, in combination with the remainder of claim 31, and is allowed for the same reasons presented with respect to claim 1 above.
Claims 32-34 are allowed based on their dependency from claim 31.
Independent claim 35 claims a protective textile sleeve comprising a second section formed in its entirety from heat-shrinkable yarn, and wherein said heat-shrinkable yarn of said second section connects said opposite edges of said first section to one another, in combination with the remainder of claim 35, and is allowed for the same reasons presented with respect to claim 1 above.
Claims 36-38 are allowed based on their dependency from claim 35.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789


/LARISSA ROWE EMRICH/Examiner, Art Unit 1789